        Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

       v.
                                                              CRIMINAL ACTION
 ADAM BENTLEY CLAUSEN,                                        NO. 00-291-2

                       Defendant.


PAPPERT, J.                                                             August 10, 2020
                                    MEMORANDUM

                                            I

      Adam Clausen was sentenced to approximately 213 years in prison after a jury

convicted him of nine counts of Hobbs Act robbery in violation of 18 U.S.C. § 1951, nine

counts of conspiracy to commit Hobbs Act robbery in violation of the same statute, and

nine counts of using a firearm in the commission of each count in violation of 18 U.S.C.

§ 924(c). Having served over twenty years in jail, Clausen sought a reduction of his

sentence under the “compassionate release” statute, 18 U.S.C. § 3582(c)(1)(A), and the

Court found that the combination of Clausen’s “remarkable record of rehabilitation”

and his “off the charts” sentence together established extraordinary and compelling

reasons to reduce his de facto life sentence. (ECF Nos. 277 & 278.)

      The Court’s July 24, 2020 Order granted Clausen’s Motion in part and stated

that the Court would hold a hearing to “consider the factors set forth in 18 U.S.C.

§ 3553(a) to determine the appropriate sentence reduction.” (ECF No. 278.) The Court

thereafter scheduled a telephonic hearing for August 7, 2020, at which time counsel for

Clausen and the Government discussed the relevant § 3553(a) factors. (ECF No. 281.)

Consistent with those factors and for the reasons that follow, the Court reduces



                                            1
         Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 2 of 7




Clausen’s term of imprisonment to a period of time served followed by three years of

supervised release.

                                                 II

                                                 A

       The § 3553(a) factors include: (1) the nature and circumstances of the offense; (2)

the defendant’s personal history and characteristics; (3) the need for a sentence that

reflects the seriousness of the offense, promotes respect for the law and provides just

punishment for the offense; (4) the need to afford adequate deterrence; (5) the need to

protect the public from further crimes by the defendant; (6) the need to provide

rehabilitative services; (7) the kinds of sentences available and the applicable

sentencing guidelines; (8) the need to avoid unwarranted sentencing disparities among

defendants with similar records found guilty of similar conduct; and (9) the need to

provide restitution to any victims of the offense.1 See 18 U.S.C. § 3553(a)(1)–(7).

Importantly, the statute also mandates that “[t]he court shall impose a sentence

sufficient, but not greater than necessary, to comply” with its purpose. Id. § 3553(a).

                                                 B

       Clausen’s offenses were very serious. He and his co-conspirators robbed several

businesses in Philadelphia and New Jersey during a three-week span in February of

2000. See (Presentence Investigation Report (“PSR”) ¶¶ 6–18). A firearm was used

during each of the robberies, and in at least three of the jobs, a gun was discharged,

though Clausen never fired his weapon. See (id.) Clausen did, however, strike one



1      When sentenced, Clausen was ordered to pay $15,000 to one of the restaurants he robbed.
That restitution has been paid in full. See (App. 8, ECF No. 267-1; Aug. 7, 2020 Hr’g Tr. 6:9–13;
6:21–7:3).


                                                 2
         Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 3 of 7




victim in the head with his gun. See (id. ¶ 15). Although no one suffered life-

threatening injuries during the short-lived crime wave, some victims were violently

assaulted and undoubtedly terrorized by Clausen and his cohorts’ conduct. See (id.

¶¶ 6–18).

       Clausen’s underlying offense conduct must also be considered relative to the

sentence he originally received and any reduced sentence he would receive. Clausen

has already spent over twenty years in prison, which has consumed a large portion of

his life and represents, by all accounts, a substantial punishment that reflects the

seriousness of his offenses and the need for both general and specific deterrence.2 See

United States v. Redd, --- F. Supp. 3d ---, 2020 WL 1248493, at *8 (E.D. Va. Mar. 16,

2020) (granting compassionate release and finding twenty-three-year term of

incarceration for multiple armed bank robberies constituted substantial sentence that

reflected seriousness of offense, need for deterrence, respect for law and just

punishment). Clausen’s two decades of life spent behind bars also promotes respect for

the law and provides just punishment for his crimes.

       There is nothing to suggest a need to further protect the public from Clausen.

See 18 U.S.C. § 3553(a)(2)(C). Indeed, in its initial Memorandum, the Court found “no

indicia that Clausen is a danger to any other person or to the community.” (July 24,

2020 Memorandum 18, ECF No. 277); see U.S.S.G. § 1B1.13(2) (explaining that the

court should determine, before authorizing a reduced sentence, that the “defendant is

not a danger to the safety of any other person or to the community, as provided in 18



2
        At oral argument, Clausen’s counsel pointed out that “[w]hen factoring in the award of good
time credit, the time Mr. Clausen has served equates to a little over a 24-year sentence.” (Aug. 7,
2020 Hr’g Tr. 4:6–8.)


                                                 3
        Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 4 of 7




U.S.C. § 3142(g)”). Nor does the Government contend that Clausen is, or will be, a

danger to society. See (July 24, 2020 Memorandum 18).

       As to Clausen’s personal history and characteristics, the Presentence

Investigation Report prepared in 2001 shows a history of criminal activity in Clausen’s

teenage years. At age fifteen, he was adjudicated delinquent for burglarizing a number

of homes and businesses in New Jersey. (PSR ¶¶ 102, 110.) Then at age eighteen,

Clausen pled guilty to two counts of robbery and burglary and was sent to state prison.

(Id. ¶¶ 103, 110.) While out of jail but still on parole, Clausen committed the robberies

for which he is currently incarcerated. See (id. ¶¶ 105, 110).

       These facts, however, provide an outdated and incomplete glimpse into Clausen’s

personal history; they do not account for the astounding progress that he has made in

the last two decades. See Pepper v. United States, 562 U.S. 476, 491 (2011) (“[E]vidence

of postsentencing rehabilitation may be highly relevant to several of the § 3553(a)

factors that Congress has expressly instructed district courts to consider at

sentencing.”). Indeed, evidence of his conduct and rehabilitation since being in custody

“provides the most up-to-date picture” of Clausen’s personal history and characteristics.

Id. at 492.

       During the past twenty years, Clausen has transformed his life into a positive,

productive one. His remarkable record of rehabilitation demonstrates a commitment to

self-improvement and personal growth—both for himself and his fellow inmates.

Clausen has spent his time in prison completing hundreds of BOP educational

programs, designing and teaching his own courses, serving as a mentor to his peers and

improving himself. See (App. 4–15; 49–50, ECF No. 267-1). He has maintained a clean




                                            4
        Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 5 of 7




disciplinary record since 2003 and his reentry progress report notes that “Clausen has

excelled in all areas of programming and the reentry initiative. He has great rapport

with staff and is very instrumental in the reentry effort.” See (App. 8, 10–11). Despite

his de facto life sentence, Clausen “continue[s] to take advantage of reentry

opportunities,” including enrollment in life coaching and wellness programs, his service

as a reentry class facilitator and participation in college curriculum courses. See (id. at

7). As the Government’s counsel accurately described during the hearing, “Mr. Clausen

presents quite a remarkable story.” (Aug. 7, 2020 Hr’g Tr. 25:3.)

       The seventeen letters of recommendation from Department of Justice and

Bureau of Prison employees, university professors and family members submitted on

Clausen’s behalf also shed light on the transformation that he has made while

incarcerated. See (App. 16–48). Of these letters, ten were from DOJ or BOP employees.

See (id.) Clausen’s counsel, having worked on several motions for compassionate

release, represented that “it is not the norm for DOJ and BOP employees to write

letters of support like this.” (Aug. 7, 2020 Hr’g Tr. 14:17–19.)

       The former warden of FCI McKean—who has written only three letters of

support during her twenty-three-year correctional career—praised Clausen in a four-

page letter for being “highly respected by his peers and [for serving] as a mentor to

numerous inmates.” (App. 23.) She explained that she has “no reservations in

validating the changes Mr. Clausen has made in his life,” and that Clausen’s “efforts to

transform his life to a positive, productive one [are] sincere.” (Id. at 26.) The former

associate warden of FCI McKean also wrote a letter of support. See (id. at 35). She

described Clausen as an “impressive individual who has dedicated his prison experience




                                             5
        Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 6 of 7




at FCI McKean to making a positive difference,” which has included “inspir[ing] many

men to walk away from criminal thinking.” (Id.) In another telling letter, a BOP

corrections treatment specialist stated that Clausen “has not let his lengthy sentence

discourage him from being a productive member of society” and that his “commitment

to helping other incarcerated men is unparalleled.” (Id. at 41.)

       Despite facing a 213-year sentence, Clausen has dedicated himself to

encouraging and mentoring other men who are preparing to reenter society even

though he may never experience that opportunity for himself. As the Government’s

counsel summed up at oral argument, he has “really never seen anybody quite like Mr.

Clausen in terms of the record that he has presented.” (Aug. 7, 2020 Hr’g Tr. 26:12–

13.) Clausen’s counsel and the Government were in full agreement that a sentence to

time served would be an appropriate reduced sentence, given the facts specific to this

case. (Id. at 24:22–23.)

       Clausen’s fiancée and mother are committed to supporting him upon his release

from prison, see (App. 29–32), and Clausen has a job waiting for him at HOPE for

Prisoners in Las Vegas, Nevada, see (id. at 22). HOPE for Prisoners is a “reentry

program that assists men and women that are exiting various arenas of the judicial

system to navigate the challenges that they will face during the reintegration process.”

(Id.) The organization provides various trainings and workshops to equip formally

incarcerated individuals with the resources and tools to build successful futures. Such

workshops include, among others, leadership training, financial literacy education,

professional development training and technology courses. See Mission, Vision, and

Programs, HOPE for Prisoners, https://hopeforprisoners.org/our-programs/. John




                                            6
        Case 2:00-cr-00291-GJP Document 282 Filed 08/10/20 Page 7 of 7




Ponder, the CEO of HOPE for Prisoners, has committed to immediately hiring Clausen

as a Program Director with a starting annual salary of $65,000. See (App. 22; Aug. 7,

2020 Hr’g Tr. 15:12–16:9). Clausen’s counsel and Ponder both represent that the U.S.

Probation Office in the District of Nevada would be amenable to accepting Clausen to

serve any required supervision in the Las Vegas region. See (App. 22; Aug. 7, 2020 Hr’g

Tr. 16:1–3).

       Adam Clausen, through his virtually unprecedented and unmatched record, has

earned this opportunity. He has transformed himself while incarcerated and has

channeled his abilities to improve the lives of other inmates. Based on the foregoing

analysis of relevant § 3553(a) factors and pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the

Court reduces Clausen’s sentence to a period of time served followed by three years of

supervised release.

       An appropriate Order follows.

                                                       BY THE COURT:




                                                        /s/ Gerald J. Pappert
                                                       ________________________
                                                       GERALD J. PAPPERT, J.




                                            7
